Citation Nr: 0827466	
Decision Date: 08/14/08    Archive Date: 08/22/08

DOCKET NO.  06-23 662	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for obstructive sleep 
apnea, to include as secondary to hypertension, 
supraventricular tachycardia, and sick sinus syndrome.  

2.  Entitlement to an increased rating for hypertension with 
supraventricular tachycardia also diagnosed as sick sinus 
syndrome, currently rated as 30 percent disabling.  


REPRESENTATION

Appellant represented by:	Fleet Reserve Association


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The veteran had active service from August 1969 to March 1971 
and from June 1973 to July 1994.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2005 rating determination 
of the St. Petersburg, Florida, Department of Veterans 
Affairs (VA) Regional Office (RO).  

The veteran appeared at a hearing at the RO before the 
undersigned in June 2008.  

The appeal is remanded to the Appeals Management Center 
(AMC), in Washington, DC.  VA will notify the veteran if 
further action is required on his part.  


REMAND

The veteran's wife testified that she observed the veteran's 
sleep difficulties during service in the 1970's.  In a July 
2003 treatment record, J. Walsh, M.D., stated that it was 
indeed conceivable that all of the veteran's medical 
conditions, including sleep apnea, were present while in 
service and to the extent that this would imply a service-
connected disability then they may indeed be service-
connected.  

The veteran was afforded a January 2005 VA examination; 
however, the examiner only considered the question of whether 
sleep apnea was secondary to service connected disabilities.  

Under the VCAA, VA is obliged to provide an examination when 
the record contains competent evidence that the claimant has 
a current disability or signs and symptoms of a current 
disability; the record indicates that the disability or signs 
and symptoms of disability may be associated with active 
service; and the record does not contain sufficient 
information to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d).  The evidence of a link between current 
disability and service must be competent.  Wells v. Principi, 
326 F.3d 1381 (Fed. Cir. 2003).

The veteran's reports of a continuity of symptomatology can 
satisfy the requirement for evidence that the claimed 
disability may be related to service.  McLendon v. Nicholson, 
20 Vet. App. 79, 83 (2006).  The threshold for finding a link 
between current disability and service is low.  Locklear v. 
Nicholson, 20 Vet. App. 410 (2006); McLendon v. Nicholson, at 
83.  The veteran's private physician has indicated that the 
veteran's sleep apnea may have been present in service.  

An additional VA examination is needed to obtain a competent 
opinion as to the likelihood that current sleep apnea had its 
onset in service.  

The veteran has not been afforded a VA examination to 
evaluate hypertension, tachycardia and sick sinus syndrome 
since May 2004.  Subsequent to his June 2008 hearing, the 
veteran submitted numerous treatment records from private 
treatment providers.  These records reveal that he had up to 
115 actual high atrial rate episodes during one three month 
period and in excess of 4 ventricular high rates during a 
three month period.  He testified that he experienced 
episodes of atrial fibrillation several times per week.  The 
veteran is entitled to a new VA examination where there is 
evidence that the condition has worsened since the last 
examination.  Snuffer v. Gober, 10 Vet. App. 400 (1997); 
Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 
(1995).  This record provides evidence of worsening.

At a minimum, adequate VCAA notice in an increased rating 
claim requires that VA notify the claimant that, to 
substantiate such a claim: (1) the claimant must provide, or 
ask VA to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life; (2) if the diagnostic code under which the 
claimant is rated contains criteria necessary for entitlement 
to a higher disability rating that would not be satisfied by 
the claimant demonstrating a noticeable worsening or increase 
in severity of the disability and the effect of that 
worsening has on the claimant's employment and daily life 
(such as a specific measurement or test result), the 
Secretary must provide at least general notice of that 
requirement to the claimant; (3) the claimant must be 
notified that, should an increase in disability be found, a 
disability rating will be determined by applying relevant 
diagnostic codes; and (4) the notice must also provide 
examples of the types of medical and lay evidence that the 
claimant may submit (or ask VA to obtain) that are relevant 
to establishing entitlement to increased compensation.  
Vazques-Flores v. Peake, 22 Vet. App. 37 (2008). 

The veteran has not received specific VCAA notice that he 
should substantiate the claim for increase with evidence of 
the impact of the disability on daily life.  Some of the 
rating criteria require specific measurements.  He has not 
yet received VCAA notice as to the second element of Vazquez-
Flores notice.

Accordingly, the case is REMANDED for the following action:

1.  Send the veteran a VCAA notice letter 
telling him that he should substantiate 
his claim for an increased rating for 
hypertension, supraventricular 
tachycardia and sick sinus syndrome with 
evidence of its impact on daily life, and 
providing him with the criteria under 
which his disability is rated.

2.  Schedule the veteran for a VA 
examination to determine the etiology of 
any current sleep apnea, preferably by an 
examiner who has not previously examined 
the veteran.  All necessary tests and 
studies should be performed. The claims 
folder must be made available to the 
examiner for review.

The examiner should answer the following 
questions: Is it at least as likely as 
not (50 percent probability or greater) 
that current sleep apnea had its onset in 
service?  If not, is it at least as 
likely as not that any current sleep 
apnea was caused or aggravated by the 
service-connected hypertension with 
supraventricular tachycardia also 
diagnosed as sick sinus syndrome.  The 
examiner should provide a rationale for 
the opinions.

The examiner is advised that the Courts 
have held that examiners must consider 
the history reported by the veteran.

2.  Schedule the veteran for a VA 
examination to determine the severity of 
his service-connected hypertension with 
supraventricular tachycardia also 
diagnosed as sick sinus syndrome.  The 
claims folder must be made available to 
the examiner in conjunction with the 
examination.  All indicated tests and 
studies should be performed, including 
serial blood pressure readings and 
appropriate exercise test(s) needed to 
properly calculate the veteran's METs 
(metabolic equivalents).  If a laboratory 
determination of METs by exercise testing 
cannot be done for medical reasons, the 
examiner should estimate the level of 
activity (expressed in METs and supported 
by specific examples, such as slow stair 
climbing) that results in dyspnea, 
fatigue, angina, dizziness, or syncope.  

The examiner should also note whether the 
veteran has congestive heart failure or 
left ventricular dysfunction with an 
ejection fraction, and, if so the amount 
of ejection fraction.  The examiner 
should also comment if the veteran has 
sustained ventricular arrythmia.  All 
findings should be reported in detail and 
a complete rationale provided for each 
opinion.  

3.  If any of the claims remain denied, a 
supplemental statement of the case should 
be issued.  Thereafter, the case should 
be returned to the Board if otherwise in 
order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




